The district attorney having been heard in opposition,
BETTS, District Judge,
delivered the judgment of the court.
In this case the defendant was arrested in the civil action before the act of congress was passed abolishing imprisonment for debt, &c. But the decisions of this court, and the first court of this district, have uniformly been, that the pet applies to any continuing imprisonment or detention equally as to the first arrest. The action is debt to recover duties owing from the defendant to the United States, and is therefore in its nature within these provisions. The debt or obligation was contracted or complete on the importation made by the defendant. The United States recovered in this court, in this cause, upon the ground that the defendant came under an indebtedness to them when his importations were made, which he had not fully discharged; but that he had, by false representations, induced the United States to accept as evidence of that indebtedness—subsequently payment of it—an amount less than the true sum. The indebtedness or obligation was not fraudulently contracted, .nor did it result from fraud. The fraud was directed only to a concealment of the real sum that should have been paid. I am of opinion, therefore, that the defendant is entitled to his discharge. Let an order be entered accordingly.